Citation Nr: 1430198	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  11-26 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus type II.

2.  Entitlement to service connection for hypertension, as secondary to diabetes mellitus type II.

3.  Entitlement to service connection for stroke, as secondary to diabetes mellitus type II.

4.  Entitlement to service connection for heart disease (claimed as heart condition), as secondary to diabetes mellitus type II.

5.  Entitlement to service connection for erectile dysfunction, as secondary to diabetes mellitus type II.

6.  Entitlement to service connection for numbness in both hands, as secondary to diabetes mellitus type II.

7.  Entitlement to service connection for numbness in both feet, as secondary to diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to December 1967.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In November 2002, the Veteran testified before the undersigned Veterans' Law Judge (VLJ) via videoconference.  A copy of the hearing transcript is of record and has been reviewed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Appellant if further action is required.
REMAND

Pertinent provisions of the VA Adjudication Manual set forth procedures that VA must follow to verify herbicide exposure in locations other than the Republic of Vietnam, particularly in Thailand and in other locations.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(o), (q) (October 4, 2010).  Specifically, the M21-1MR provides that several items of development should be performed, including considering the Memorandum on "Herbicide Use in Thailand during the Vietnam Era," notifying the Veteran appropriately concerning Thailand herbicide exposure, and if necessary requesting verification of herbicide exposure from the United States Joint Services Records Research Center (JSRRC) for verification of exposure to herbicides.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(q); see also VBA Fast Letter 09-20, "Developing for Evidence of Herbicide Exposure in Haas-Related Claims from Veterans with Thailand Service during the Vietnam Era."  

In his November 2012 videoconference hearing, the Veteran testified that while he was normally stationed in Don Muang Air Base in Thailand, in October 1967, he was assigned temporary duty in Vietnam in Tan Son Nhut Air Base.  While a September 2009 letter from JSRRC stated that the information necessary to determine if the Veteran qualified for the presumption of exposure to herbicide was not available, it is unclear if the Veteran's complete service personnel records were obtained including performance evaluations and daily/morning reports from the Veteran's squadron while he was in Thailand.  A remand is necessary to attempt to obtain these documents.

Accordingly, the case is REMANDED for the following actions:

1. The AMC/RO should undertake all required development as indicated by the M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(o), (q) and instructions in the VA Fast Letter 09-20 in order to attempt to determine whether the Veteran was temporarily stationed in the Republic of Vietnam, in October 1967.  Obtain copies of the complete updated VA service treatment records and service personnel records, to include his performance evaluations while in active service and daily/morning reports from the 6th Aerial Port Squadron in Don Muang, Thailand, specifically in October 1967.  

All requests for records and responses must be associated with the claims folder.  If, after making reasonable efforts to obtain named records the AOJ is unable to secure same, notify the Appellant and (a) identify the specific unavailable records; (b) briefly explain the efforts made to obtain those records; and (c) describe any further action to be taken with respect to the claim.  Give the Appellant an opportunity to respond.

2. The AOJ should then readjudicate the claims on appeal in light of all of the evidence of record.  If any of the claims remain denied, the Veteran and his representative should be provided with a supplemental statement of the case as to the issues on appeal, and afforded a reasonable period of time within which to respond thereto.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



